 



Exhibit 10.5
EXCHANGE TRUST AGREEMENT
Between:
LULULEMON ATHLETICA INC.
- and -
LULU CANADIAN HOLDING INC.
- and -
COMPUTERSHARE TRUST COMPANY OF CANADA
July 26, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE 1 DEFINITIONS     1  
 
  1.1   Definitions     1  
 
                ARTICLE 2 PURPOSE OF AGREEMENT     5  
 
  2.1   Establishment of Trust     5  
 
                ARTICLE 3 EXCHANGE RIGHT AND AUTOMATIC EXCHANGE     5  
 
  3.1   Grant and Exercise of the Exchange Right     5  
 
  3.2   Legended Share Certificates     5  
 
  3.3   General Exercise of Exchange Right     6  
 
  3.4   Purchase Price     6  
 
  3.5   Exercise Instructions     6  
 
  3.6   Delivery of Lululemon Common Shares; Effect of Exercise     7  
 
  3.7   Exercise of Exchange Right Subsequent to Retraction     8  
 
  3.8   Stamp or Other Transfer Taxes     8  
 
  3.9   Notice of Insolvency Event     8  
 
  3.10   Qualification of Lululemon Common Shares     9  
 
  3.11   Lululemon Common Shares     9  
 
  3.12   Automatic Exchange on Liquidation of Lululemon     9  
 
  3.13   Withholding Rights     11  
 
                ARTICLE 4 CONCERNING THE TRUSTEE     12  
 
  4.1   Powers and Duties of the Trustee     12  
 
  4.2   No Conflict of Interest     13  
 
  4.3   Dealings with Transfer Agents, Registrars, etc.     13  
 
  4.4   Books and Records     13  
 
  4.5   Income Tax Returns and Reports     14  
 
  4.6   Indemnification Prior to Certain Actions by Trustee     14  
 
  4.7   Action of Beneficiaries     14  
 
  4.8   Reliance Upon Declarations     15  
 
  4.9   Evidence and Authority to Trustee     15  
 
  4.10   Experts, Advisers and Agents     16  
 
  4.11   Investment of Moneys Held by Trustee     16  
 
  4.12   Trustee Not Required to Give Security     17  
 
  4.13   Trustee Not Bound to Act on Request     17  
 
  4.14   Authority to Carry on Business     17  
 
  4.15   Conflicting Claims     17  
 
  4.16   Acceptance of Trust     18  
 
                ARTICLE 5 COMPENSATION     18  
 
  5.1   Fees and Expenses of the Trustee     18  
 
                ARTICLE 6 INDEMNIFICATION AND LIMITATION OF LIABILITY     18  
 
  6.1   Indemnification of the Trustee     18  
 
  6.2   Limitation of Liability     19  

i 



--------------------------------------------------------------------------------



 



                  ARTICLE 7 CHANGE OF TRUSTEE     19  
 
  7.1   Resignation     19  
 
  7.2   Removal     20  
 
  7.3   Successor Trustee     20  
 
  7.4   Notice of Successor Trustee     20  
 
                ARTICLE 8 LULULEMON SUCCESSORS     20  
 
  8.1   Certain Requirements in Respect of Combination, etc.     20  
 
  8.2   Vesting of Powers in Successor     21  
 
  8.3   Wholly-Owned Subsidiaries     21  
 
                ARTICLE 9 AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS     21  
 
  9.1   Amendments, Modifications, etc.     21  
 
  9.2   Ministerial Amendments     22  
 
  9.3   Meeting to Consider Amendments     22  
 
  9.4   Changes in Capital of Lululemon and Exchangeco     22  
 
  9.5   Execution of Supplemental Trust Agreements     23  
 
                ARTICLE 10 TERMINATION     23  
 
  10.1   Term     23  
 
  10.2   Survival of Agreement     24  
 
                ARTICLE 11 GENERAL     24  
 
  11.1   Notices     24  
 
  11.2   Notice to Beneficiaries     25  
 
  11.3   Interpretation     25  
 
  11.4   Severability     25  
 
  11.5   Counterparts     26  
 
  11.6   Governing Law     26  
 
  11.7   Assignment     26  
 
  11.8   Enforcement     26  
 
  11.9   No Waiver     26  
 
  11.10   Expenses     27  
 
  11.11   Privacy     27  
 
  11.12   Trustee Not Bound to Act     27  
 
  11.13   Third Party Interests     28  
 
  11.14   Further Assurances     28  

ii 



--------------------------------------------------------------------------------



 



EXCHANGE TRUST AGREEMENT
MEMORANDUM OF AGREEMENT made as of the 26th day of July, 2007.
AMONG:
LULULEMON ATHLETICA INC., a corporation existing under the laws of the State of
Delaware
(“Lululemon”),
AND:
LULU CANADIAN HOLDING INC., a company existing under the laws of British
Columbia
(“Exchangeco”),
AND:
COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company incorporated under the
laws of Canada
(“Trustee”).
WHEREAS in connection with an arrangement agreement (the “Arrangement
Agreement”) dated as of April 26, 2007 among Lululemon, Lululemon Callco ULC
(“Callco”), Exchangeco, LIPO Investments (USA), Inc. and LIPO Investments
(Canada) Inc. (“LIPO Canada”), Exchangeco is to issue Exchangeable Shares to
holders of common shares of LIPO Canada pursuant to the Arrangement contemplated
in the Arrangement Agreement;
AND WHEREAS pursuant to the Arrangement Agreement, Lululemon, Exchangeco and
Callco have agreed to execute an exchange trust agreement substantially in the
form of this Agreement;
NOW THEREFORE in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions
In this Agreement, the following terms shall have the following meanings:
“Agreement” means this Exchange Trust Agreement as it may be amended or
supplemented from time to time;

 



--------------------------------------------------------------------------------



 



“Arrangement” means an arrangement under Part 9, Division 5 of the BCA on the
terms and subject to the conditions set out in the Plan of Arrangement, to which
plan these share provisions are attached as Appendix 1, subject to any
amendments or variations thereto made in accordance with Article 6 of the
Arrangement Agreement or Article 6 of the Plan of Arrangement or made at the
direction of the Court in the Final Order;
“Arrangement Agreement” means the arrangement agreement made as of the 26th day
of April, 2007 among Lululemon, Callco, Exchangeco, LIPO Investments (USA), Inc.
and LIPO Investments (Canada), Inc., as amended, supplemented and/or restated in
accordance therewith prior to the Effective Date, providing for, among other
things, the Arrangement;
“Automatic Exchange Rights” means the benefit of the obligation of Lululemon, to
effect the automatic exchange of Exchangeable Shares for Lululemon Common Shares
pursuant to Section 3.12;
“BCA” means the Business Corporations Act (British Columbia), as amended;
“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Lululemon and its subsidiaries;
“Board of Directors” means the board of directors of Exchangeco;
“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia;
“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying (a) the Foreign Currency Amount by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose;
“Court” means the Supreme Court of British Columbia;
“Current Market Price” means, in respect of a Lululemon Common Share on any
date, the Canadian Dollar Equivalent of the average of the closing bid and asked
prices of the Lululemon Common Shares during a period of 20 consecutive trading
days ending not more than three trading days before such date on the NASDAQ, or,
if the Lululemon Common Shares are not then listed on the NASDAQ, on such other
stock exchange or automated quotation system on which the Lululemon Common
Shares are listed or quoted, as the case may be, as may be selected by the Board
of Directors for such purpose; provided however, that if in the opinion of the
Board of Directors the public distribution or trading activity of the Lululemon
Common Shares during such period does not create a market which reflects the
fair market value of a Lululemon Common Share, then the Current Market Price of
a Lululemon Common Share shall be determined by the Board of Directors, in good
faith and in its sole discretion, and provided

2



--------------------------------------------------------------------------------



 



further that any such selection, opinion or determination by the Board of
Directors shall be conclusive and binding;
“Effective Date” means the date following the grant of the Final Order on which
the parties to the Arrangement Agreement that the conditions set forth in
Article 5 of the Arrangement Agreement have been satisfied or waived (or on such
other date as the parties may agree);
“Effective Time” means the time on the Effective Date at which the Arrangement
becomes effective;
“Exchange Right” has the meaning assigned in Section 3.1;
“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of Exchangeco;
“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares, which rights, privileges,
restrictions and conditions shall be substantially in the form and content as
set out in Appendix 1 of the Plan of Arrangement;
“Final Order” means the order of the Court approving the Plan of Arrangement,
granted pursuant to section 291(4) of the BCA, as such order may be amended at
any time prior to the Effective Date or, if appealed, then, unless such appeal
is withdrawn or denied, as affirmed;
“Indemnified Parties” has the meaning assigned in Section 6.1;
“Insolvency Event” means the institution by Exchangeco of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of
Exchangeco to the institution of bankruptcy, insolvency or winding-up
proceedings against it, or the filing of a petition, answer or consent seeking
dissolution or winding-up under any bankruptcy, insolvency or analogous laws,
including without limitation the Companies Creditors’ Arrangement Act (Canada)
and the Bankruptcy and Insolvency Act (Canada), and the failure by Exchangeco to
contest in good faith any such proceedings commenced in respect of Exchangeco
within 30 days of becoming aware thereof, or the consent by Exchangeco to the
filing of any such petition or to the appointment of a receiver, or the making
by Exchangeco of a general assignment for the benefit of creditors, or the
admission in writing by Exchangeco of its inability to pay its debts generally
as they become due, or Exchangeco not being permitted, pursuant to solvency
requirements of applicable law, to redeem any Retracted Shares pursuant to
Section 6.6 of the Exchangeable Share Provisions;
“Liquidation Call Right” has the meaning assigned in the Plan of Arrangement;
“Liquidation Event” has the meaning assigned in Section 3.12(b);
“Liquidation Event Effective Date” has the meaning assigned in Section 3.12(c);
“Lululemon Common Share” means a share of common stock, par value U.S. $0.01, in
the capital of Lululemon and any other securities into which such share may be
changed;
“Lululemon Successor” has the meaning assigned in Section 8.1(a);

3



--------------------------------------------------------------------------------



 



“NASDAQ” means the NASDAQ Global Market;
“Officer’s Certificate” means, with respect to Lululemon or Exchangeco, as the
case may be, a certificate signed by any officer or director of Lululemon or
Exchangeco, as the case may be;
“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate, group, body corporate, corporation, company,
unincorporated association or organization, government body, syndicate or other
entity, whether or not having legal status;
“Plan of Arrangement” means the plan of arrangement substantially in the form
and content of Exhibit B to the Arrangement Agreement and any amendments or
variations thereto made in accordance with Article 6 of the Arrangement
Agreement or Article 6 of the Plan of Arrangement or made at the direction of
the Court in the Final Order;
“Redemption Call Right” has the meaning assigned in the Plan of Arrangement;
“Reorganization Agreement” means the Agreement and Plan of Reorganization dated
as of the 26th day of April, 2007 by and among Lululemon, Lululemon Athletica
USA, Inc., Lululemon Athletica Inc., LIPO Investments (USA), Inc., LIPO
Investments (Canada), Inc., Callco, Exchangeco and certain other parties;
“Retracted Shares” has the meaning assigned in Section 3.7;
“Retraction Call Right” has the meaning assigned in the Exchangeable Share
Provisions;
“subsidiary” means, with respect to a specified body corporate, any body
corporate of which more than 50% of the outstanding shares ordinarily entitled
to elect a majority of the board of directors thereof (whether or not shares of
any other class or classes shall or might be entitled to vote upon the happening
of any event or contingency) are at the time owned directly or indirectly by
such specified body corporate and shall include any body corporate, partnership,
joint venture or other entity over which it exercises direction or control or
which is in a like relation to a subsidiary;
“Support Agreement” means the Support Agreement to be made among Lululemon,
Callco and Exchangeco, which shall be substantially in the form and content of
Exhibit D to the Reorganization Agreement, with such changes thereto as the
parties thereto, acting reasonably, may approve, in accordance with the terms
thereof;
“Trust” means the trust created by this Agreement;
“Trust Estate” means any securities, the Exchange Right, the Automatic Exchange
Rights and any money or other property which may be held by the Trustee from
time to time pursuant to this Agreement;
“Trustee” means Computershare Trust Company of Canada and, subject to the
provisions of Article 7, includes any successor trustee.

4



--------------------------------------------------------------------------------



 



ARTICLE 2
PURPOSE OF AGREEMENT
2.1 Establishment of Trust
The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. The Trustee will hold the Exchange Right and
the Automatic Exchange Rights in order to enable the Trustee to exercise such
rights, in each case as trustee for and on behalf of the Beneficiaries as
provided in this Agreement.
ARTICLE 3
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
3.1 Grant and Exercise of the Exchange Right
Lululemon hereby grants to the Trustee as trustee for and on behalf of, and for
the use and benefit of, the Beneficiaries the right (the “Exchange Right”), upon
the occurrence and during the continuance of an Insolvency Event, to require
Lululemon to purchase from each or any Beneficiary all or any part of the
Exchangeable Shares held by the Beneficiary and the Automatic Exchange Rights,
all in accordance with the provisions of this Agreement. Lululemon hereby
acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Lululemon
to the Trustee. During the term of the Trust and subject to the terms and
conditions of this Agreement, the Trustee shall possess and be vested with all
rights in respect of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
the Trustee shall:

  (a)   hold the Exchange Right and the Automatic Exchange Rights and the legal
title thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and     (b)   except as
specifically authorized by this Agreement, have no power or authority to
exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.

3.2 Legended Share Certificates
Exchangeco will cause each certificate issued representing Exchangeable Shares
to bear an appropriate legend notifying the Beneficiaries of:

  (a)   their right to instruct the Trustee with respect to the exercise of the
Exchange Right in respect of the Exchangeable Shares held by a Beneficiary; and
    (b)   the Automatic Exchange Rights.

5



--------------------------------------------------------------------------------



 



3.3 General Exercise of Exchange Right
The Exchange Right shall be and remain vested in and exercisable by the Trustee.
Subject to Section 4.15, the Trustee shall exercise the Exchange Right only on
the basis of instructions received pursuant to this Article 3 from Beneficiaries
entitled to instruct the Trustee as to the exercise thereof. To the extent that
no instructions are received from a Beneficiary with respect to the Exchange
Right, the Trustee shall not exercise or permit the exercise of the Exchange
Right.
3.4 Purchase Price
The purchase price payable by Lululemon for each Exchangeable Share to be
purchased by Lululemon under the Exchange Right shall be an amount per
Exchangeable Share equal to (a) the Current Market Price of a Lululemon Common
Share on the last Business Day prior to the day of closing of the purchase and
sale of such Exchangeable Share under the Exchange Right, which shall be
satisfied in full by Lululemon causing to be sent to such holder one Lululemon
Common Share, plus (b) to the extent not paid by Exchangeco on the designated
payment date therefor, an additional amount equal to and in satisfaction of the
full amount of all declared and unpaid dividends on each such Exchangeable Share
held by such holder on any dividend record date which occurred prior to the
closing of the purchase and sale. In connection with each exercise of the
Exchange Right, Lululemon shall provide to the Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.
The purchase price for each such Exchangeable Share so purchased may be
satisfied only by Lululemon delivering or causing to be delivered to the
Trustee, on behalf of the relevant Beneficiary, one Lululemon Common Share and
on the applicable payment date a cheque for the balance, if any, of the purchase
price without interest (but less any amounts withheld pursuant to Section 3.13).
Upon payment by Lululemon of such purchase price, the relevant Beneficiary shall
cease to have any right to be paid any amount in respect of declared and unpaid
dividends on each such Exchangeable Share by Exchangeco.
3.5 Exercise Instructions
Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary
on the books of Exchangeco. To cause the exercise of the Exchange Right by the
Trustee, the Beneficiary shall deliver to the Trustee, in person or by certified
or registered mail, at its principal office in Calgary or at such other places
in Canada as the Trustee may from time to time designate by written notice to
the Beneficiaries, the certificates, if any, representing the Exchangeable
Shares which such Beneficiary desires Lululemon to purchase, duly endorsed in
blank for transfer, and accompanied by such other documents and instruments as
may be required to effect a transfer of Exchangeable Shares and such additional
documents and instruments as the Trustee, Exchangeco or Lululemon may reasonably
require together with (a) a duly completed form of notice of exercise of the
Exchange Right in form and substance satisfactory to the Trustee, Lululemon and
Exchangeco, stating (i) that the Beneficiary thereby instructs the Trustee to
exercise the Exchange Right so as to require Lululemon to purchase from the
Beneficiary the number of Exchangeable Shares specified therein, (ii) that such
Beneficiary

6



--------------------------------------------------------------------------------



 



has good title to and owns all such Exchangeable Shares to be acquired by
Lululemon, free and clear of all liens, claims and encumbrances, (iii) the names
in which the Lululemon Common Shares issuable in connection with the exercise of
the Exchange Right are to be issued and (iv) the names and addresses of the
persons to whom such Lululemon Common Shares should be delivered and (b) payment
(or evidence satisfactory to the Trustee, Exchangeco, and Lululemon of payment)
of the taxes (if any) payable as contemplated by Section 3.8 of this Agreement.
If only a part of the Exchangeable Shares are to be purchased by Lululemon under
the Exchange Right, the balance of such Exchangeable Shares shall be issued to
the holder at the expense of Exchangeco either by a new certificate or through
the direct registration system.
3.6 Delivery of Lululemon Common Shares; Effect of Exercise
Promptly after the receipt of the notice of exercise of the Exchange Right,
together with such documents and instruments of transfer required by Section 3.5
(and payment of taxes, if any payable as contemplated by Section 3.8 or evidence
thereof), the Trustee shall notify Lululemon and Exchangeco of its receipt of
the same, which notice to Lululemon and Exchangeco shall constitute exercise of
the Exchange Right by the Trustee on behalf of the holder of such Exchangeable
Shares, and Lululemon shall promptly thereafter deliver or cause to be delivered
to the Trustee (which delivery may be in the form of a certificate or in
book-entry form through the direct registration system), for delivery to the
Beneficiary of such Exchangeable Shares (or to such other persons, if any,
properly designated by such Beneficiary) the number of Lululemon Common Shares
issuable in connection with the exercise of the Exchange Right, and on the
applicable payment date cheques for the balance, if any, of the total purchase
price therefor without interest (but less any amounts withheld pursuant to
Section 3.13); provided, however, that no such delivery shall be made unless and
until the Beneficiary requesting the same shall have paid (or provided evidence
satisfactory to the Trustee, Exchangeco, and Lululemon of the payment of) the
taxes (if any) payable as contemplated by Section 3.8 of this Agreement.
Immediately upon the giving of notice by the Trustee to Lululemon and Exchangeco
of the exercise of the Exchange Right as provided in this Section 3.6, the
closing of the transaction of purchase and sale contemplated by the Exchange
Right shall be deemed to have occurred and the holder of such Exchangeable
Shares shall be deemed to have transferred to Lululemon, all of such holder’s
right, title and interest in and to such Exchangeable Shares and the related
interest in the Trust Estate and shall cease to be a holder of such Exchangeable
Shares and shall not be entitled to exercise any of the rights of a holder in
respect thereof, other than the right to receive his proportionate part of the
total purchase price therefor, unless the requisite number of Lululemon Common
Shares is not allotted, issued and delivered by Lululemon, to the Trustee within
five Business Days of the date of the giving of such notice by the Trustee or
the balance of the purchase price, if any, is not paid by Lululemon, on the
applicable payment date therefor, in which case the rights of the Beneficiary
shall remain unaffected until such Lululemon Common Shares are so allotted,
issued and delivered, and the balance of the purchase price, if any, has been
paid, by Lululemon. Upon delivery by Lululemon to the Trustee of such Lululemon
Common Shares, and the balance of the purchase price, if any, the Trustee shall
deliver such Lululemon Common Shares to such Beneficiary (or to such other
persons, if any, properly designated by such Beneficiary), either in the form of
a certificate or in book-entry form through the direct registration system.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Lululemon Common Shares delivered to it pursuant to the
Exchange Right.

7



--------------------------------------------------------------------------------



 



3.7 Exercise of Exchange Right Subsequent to Retraction
In the event that a Beneficiary has exercised its right under Article 6 of the
Exchangeable Share Provisions to require Exchangeco to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by Exchangeco pursuant to Section 6.6 of the Exchangeable Share
Provisions that Exchangeco will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that Callco shall not have exercised the Retraction Call Right with respect to
the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to Exchangeco pursuant to Section 6.1 of
the Exchangeable Share Provisions and provided further that the Trustee has
received written notice of same from Exchangeco or Lululemon (which, in such
circumstances, Lululemon covenants to provide or cause to be provided to the
Trustee), the retraction request will constitute and will be deemed to
constitute notice from the Beneficiary to the Trustee instructing the Trustee to
exercise the Exchange Right with respect to those Retracted Shares that
Exchangeco is unable to redeem. In any such event, Exchangeco hereby agrees with
the Trustee and in favour of the Beneficiary promptly to forward or cause to be
forwarded to the Trustee all relevant materials delivered by the Beneficiary to
Exchangeco or to the transfer agent of the Exchangeable Shares (including
without limitation, a copy of the retraction request delivered pursuant to
Section 6.1 of the Exchangeable Share Provisions) in connection with such
proposed redemption of the Retracted Shares and the Trustee will thereupon
exercise the Exchange Right with respect to the Retracted Shares that Exchangeco
is not permitted to redeem and will require Lululemon to purchase such shares in
accordance with the provisions of this Article 3.
3.8 Stamp or Other Transfer Taxes
Upon any sale of Exchangeable Shares to Lululemon pursuant to the Exchange Right
or the Automatic Exchange Rights, the Lululemon Common Shares to be delivered in
connection with the payment of the total purchase price therefor shall be issued
in the name of the Beneficiary of the Exchangeable Shares so sold or in such
names as such Beneficiary may otherwise direct in writing without charge to the
holder of the Exchangeable Shares so sold; provided, however, that such
Beneficiary (a) shall pay (and none of Lululemon, Exchangeco or the Trustee
shall be required to pay) any documentary, stamp, transfer or other taxes that
may be payable in respect of any transfer involved in the issuance or delivery
of such shares to a person other than such Beneficiary or (b) shall have
evidenced to the satisfaction of the Trustee, Lululemon and Exchangeco that such
taxes, if any, have been paid.
3.9 Notice of Insolvency Event
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Exchangeco and Lululemon shall give written notice thereof to
the Trustee. As soon as practicable following the receipt of notice from
Exchangeco and Lululemon of the occurrence of an Insolvency Event, or upon the
Trustee becoming aware of an Insolvency Event, the Trustee will mail to each
Beneficiary, at the expense of Lululemon (such funds to be received in advance),
a notice of such Insolvency Event in the form provided by Lululemon, which
notice shall contain a brief statement of the rights of the Beneficiaries with
respect to the Exchange Right.

8



--------------------------------------------------------------------------------



 



3.10 Qualification of Lululemon Common Shares
Lululemon covenants that if any Lululemon Common Shares (or other shares or
securities into which Lululemon Common Shares may be reclassified or changed as
contemplated by section 2.7 of the Support Agreement) to be issued and delivered
pursuant to the Exchange Right or the Automatic Exchange Rights require
registration or qualification with or approval of or the filing of any document,
including any prospectus or similar document, or the taking of any proceeding
with or the obtaining of any order, ruling or consent from any governmental or
regulatory authority under any Canadian or United States federal, provincial or
state law or regulation or pursuant to the rules and regulations of any
regulatory authority or the fulfillment of any other Canadian or United States
federal, provincial or state legal requirement before such shares may be issued
and delivered by Lululemon, to the initial holder thereof or in order that such
shares (or such other shares or securities) may be freely traded thereafter
(other than any restrictions of general application on transfer by reason of a
holder being a “control person” for purposes of Canadian provincial securities
law or an “affiliate” of Lululemon for purposes of United States federal or
state securities law), Lululemon will in good faith expeditiously take all such
actions and do all such things as are necessary or desirable to cause such
Lululemon Common Shares (or such other shares or securities) to be and remain
duly registered, qualified or approved under United States or Canadian law, as
the case may be; provided, however, that Lululemon’s obligations in this
Section 3.10 shall be limited to the obligations set forth in Section 6.4 of the
Reorganization Agreement. Lululemon will in good faith expeditiously take all
such actions and do all such things as are reasonably necessary or desirable to
cause all Lululemon Common Shares (or such other shares or securities) to be
delivered pursuant to the Exchange Right or the Automatic Exchange Rights to be
listed, quoted or posted for trading on all stock exchanges and quotation
systems on which outstanding Lululemon Common Shares (or such other shares or
securities) have been listed by Lululemon and remain listed and are quoted or
posted for trading at such time.
3.11 Lululemon Common Shares
Lululemon hereby represents, warrants and covenants that the Lululemon Common
Shares issuable as described herein will be duly authorized and validly issued
as fully paid and non-assessable and shall be free and clear of any lien, claim
or encumbrance, other than those encumbrances placed by applicable securities
law or otherwise contractually agreed to by the holder thereof.
3.12 Automatic Exchange on Liquidation of Lululemon

  (a)   Lululemon will give the Trustee written notice of each of the following
events at the time set forth below:

  (i)   in the event of any determination by the board of directors of Lululemon
to institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Lululemon or to effect any other distribution of assets of Lululemon
among its shareholders for the purpose of winding up its affairs, at least
60 days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

9



--------------------------------------------------------------------------------



 



  (ii)   as soon as practicable following the earlier of (A) receipt by
Lululemon of notice of, and (B) Lululemon otherwise becoming aware of, any
threatened or instituted claim, suit, petition or other proceedings with respect
to the involuntary liquidation, dissolution or winding-up of Lululemon or to
effect any other distribution of assets of Lululemon among its shareholders for
the purpose of winding up its affairs, in each case where Lululemon has failed
to contest in good faith any such proceeding commenced in respect of Lululemon
within 30 days of becoming aware thereof.

  (b)   As soon as practicable following receipt by the Trustee from Lululemon
of notice of any event (a “Liquidation Event”) contemplated by
Section 3.12(a)(i) or 3.12(a)(ii) above, the Trustee will give notice thereof to
the Beneficiaries. Such notice shall be provided to the Trustee by Lululemon and
shall include a brief description of the automatic exchange of Exchangeable
Shares for Lululemon Common Shares provided for in Section 3.12(c).     (c)   In
order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Lululemon Common Shares in the distribution of assets of
Lululemon in connection with a Liquidation Event, on the fifth Business Day
prior to the effective date (the “Liquidation Event Effective Date”) of a
Liquidation Event all of the then outstanding Exchangeable Shares shall be
automatically exchanged for Lululemon Common Shares. To effect such automatic
exchange, Lululemon shall purchase on the fifth Business Day prior to the
Liquidation Event Effective Date each Exchangeable Share then outstanding and
held by Beneficiaries, and each Beneficiary shall sell the Exchangeable Shares
held by it at such time, for a purchase price per share equal to (i) the Current
Market Price of a Lululemon Common Share on the fifth Business Day prior to the
Liquidation Event Effective Date, which shall be satisfied in full by Lululemon
issuing to the Beneficiary one Lululemon Common Share, and (ii) to the extent
not paid by Exchangeco, an additional amount equal to and in satisfaction of the
full amount of all declared and unpaid dividends on each such Exchangeable Share
held by such holder on any dividend record date which occurred prior to the date
of the exchange. Lululemon shall provide the Trustee with an Officer’s
Certificate in connection with each automatic exchange setting forth the
calculation of the purchase price for each Exchangeable Share.     (d)   On the
fifth Business Day prior to the Liquidation Event Effective Date, the closing of
the transaction of purchase and sale contemplated by the automatic exchange of
Exchangeable Shares for Lululemon Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Lululemon,
all of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate, any right of
each such Beneficiary to receive declared and unpaid dividends from Exchangeco
shall be deemed to be satisfied and discharged and each such Beneficiary shall
cease to be a holder of such Exchangeable Shares and Lululemon shall deliver to
the Beneficiary the Lululemon Common Shares

10



--------------------------------------------------------------------------------



 



      issuable upon the automatic exchange of Exchangeable Shares for Lululemon
Common Shares and on the applicable payment date shall deliver to the Trustee
for delivery to the Beneficiary a cheque for the balance, if any, of the total
purchase price for such Exchangeable Shares without interest but less any
amounts withheld pursuant to Section 3.13. Concurrently with such Beneficiary
ceasing to be a holder of Exchangeable Shares, the Beneficiary shall be
considered and deemed for all purposes to be the holder of the Lululemon Common
Shares issued pursuant to the automatic exchange of Exchangeable Shares for
Lululemon Common Shares and the certificates, if any, held by the Beneficiary
previously representing the Exchangeable Shares exchanged by the Beneficiary
with Lululemon pursuant to such automatic exchange shall thereafter be deemed to
represent Lululemon Common Shares delivered to the Beneficiary by Lululemon
pursuant to such automatic exchange. Upon the request of a Beneficiary and the
surrender by the Beneficiary of Exchangeable Share certificates, if any, deemed
to represent Lululemon Common Shares, duly endorsed in blank and accompanied by
such instruments of transfer as Lululemon may reasonably require, Lululemon
shall deliver or cause to be delivered to the Beneficiary the Lululemon Common
Shares of which the Beneficiary is the holder (which delivery may be in the form
of a certificate or, in whole or in part, in book entry form through the direct
registration system).

3.13 Withholding Rights
Lululemon, Exchangeco and the Trustee shall be entitled to deduct and withhold
from any dividend or any consideration otherwise payable under this Agreement to
any holder of Exchangeable Shares or Lululemon Common Shares such amounts as
Lululemon, Exchangeco or the Trustee is required or permitted to deduct and
withhold with respect to such payment (i) under the Income Tax Act (Canada) (the
“ITA”), the United States Internal Revenue Code of 1986 or any provision of
provincial, state, local or foreign tax law, in each case as amended or
succeeded or (ii) required or permitted in order to comply with section 116 of
the ITA or any corresponding provisions of provincial laws. The Trustee may act
on the advice of counsel with respect to such matters. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
as having been paid to the holder of the shares in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required to be deducted or withheld from any payment to a holder
exceeds the cash portion of the consideration otherwise payable to the holder,
Lululemon, Exchangeco and the Trustee are hereby authorized to sell or otherwise
dispose of such portion of the consideration as is necessary to provide
sufficient funds to Lululemon, Exchangeco or the Trustee, as the case may be, to
enable it to comply with such deduction or withholding requirement and
Lululemon, Exchangeco or the Trustee shall notify the holder thereof and remit
to such holder any unapplied balance of the net proceeds of such sale. Lululemon
represents and warrants that, based upon facts currently known to it, it has no
current intention, as at the date of this Agreement, to deduct or withhold from
any dividend paid to holders of Exchangeable Shares any amounts under the United
States Internal Revenue Code of 1986.

11



--------------------------------------------------------------------------------



 



ARTICLE 4
CONCERNING THE TRUSTEE
4.1 Powers and Duties of the Trustee
The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as Trustee of the Trust, shall include:

  (a)   receiving the grant of the Exchange Right and the Automatic Exchange
Rights from Lululemon as Trustee for and on behalf of the Beneficiaries in
accordance with the provisions of this Agreement;     (b)   exercising the
Exchange Right and enforcing the benefit of the Automatic Exchange Rights, in
each case in accordance with the provisions of this Agreement, and in connection
therewith receiving from Beneficiaries Exchangeable Shares and other requisite
documents and distributing to such Beneficiaries Lululemon Common Shares and
cheques, if any, to which such Beneficiaries are entitled upon the exercise of
the Exchange Right or pursuant to the Automatic Exchange Rights, as the case may
be;     (c)   holding title to the Trust Estate;     (d)   investing any moneys
forming, from time to time, a part of the Trust Estate as provided in this
Agreement;     (e)   taking action on its own initiative or at the direction of
a Beneficiary or Beneficiaries to enforce the obligations of Lululemon, and
Exchangeco under this Agreement; and     (f)   taking such other actions and
doing such other things as are specifically provided in this Agreement.

In the exercise of such rights, powers, duties and authorities the Trustee shall
have (and is granted) such incidental and additional rights, powers, duties and
authority not in conflict with any of the provisions of this Agreement as the
Trustee, acting in good faith and in the reasonable exercise of its discretion,
may deem necessary, appropriate or desirable to effect the purpose of the Trust.
Any exercise of such discretionary rights, powers, duties and authorities by the
Trustee shall be final, conclusive and binding upon all persons.
The Trustee in exercising its rights, powers, duties and authorities hereunder
shall act honestly and in good faith and with a view to the best interests of
the Beneficiaries and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances.
The Trustee shall not be bound to give notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof; nor shall the
Trustee be required to take any notice of, or to do, or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,

12



--------------------------------------------------------------------------------



 



unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee, and in the absence of such notice the Trustee may for
all purposes of this Agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.
4.2 No Conflict of Interest
The Trustee represents to Lululemon and Exchangeco that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of the Trustee as a fiduciary hereunder and the role of the Trustee in
any other capacity. The Trustee shall, within 90 days after it becomes aware
that such material conflict of interest exists, either eliminate such material
conflict of interest or resign in the manner and with the effect specified in
Article 7. If, notwithstanding the foregoing provisions of this Section 4.2, the
Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest. If the
Trustee contravenes the foregoing provisions of this Section 4.2, any interested
party may apply to a court of competent jurisdiction in British Columbia for an
order that the Trustee be replaced as Trustee hereunder.
4.3 Dealings with Transfer Agents, Registrars, etc.
Lululemon and Exchangeco irrevocably authorize the Trustee, from time to time,
to:

  (a)   consult, communicate and otherwise deal with the respective registrars
and transfer agents, and with any such subsequent registrar or transfer agent,
of the Exchangeable Shares and Lululemon Common Shares; and     (b)  
requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of
Lululemon Common Shares, and any subsequent transfer agent of such shares, the
share certificates issuable upon the exercise from time to time of the Exchange
Right and pursuant to the Automatic Exchange Rights.

Lululemon and Exchangeco irrevocably authorize their respective registrars and
transfer agents to comply with all such requests.
4.4 Books and Records
The Trustee shall keep available for inspection by Lululemon and Exchangeco at
the Trustee’s principal office in Calgary correct and complete books and records
of account relating to the Trust created by this Agreement, including without
limitation, all relevant data relating to mailings and instructions to and from
Beneficiaries and all transactions pursuant to the Exchange Right and the
Automatic Exchange Rights. On or before February 15, 2008, and on or before
February 15th in every year thereafter the Trustee shall transmit to Lululemon
and Exchangeco a brief report, dated as of January 31st of that year, with
respect to:

13



--------------------------------------------------------------------------------



 



  (a)   the property and funds comprising the Trust Estate as of that date;    
(b)   the number of exercises of the Exchange Right, if any, and the aggregate
number of Exchangeable Shares received by the Trustee on behalf of Beneficiaries
in consideration of the delivery by Lululemon of Lululemon Common Shares in
connection with the Exchange Right, during the fiscal year ended on such
January 31st; and     (c)   any action taken by the Trustee in the performance
of its duties under this Agreement which it had not previously reported and
which, in the Trustee’s opinion, materially affects the Trust Estate.

4.5 Income Tax Returns and Reports
The Trustee shall, to the extent necessary, prepare and file on behalf of the
Trust appropriate United States and Canadian income tax returns and any other
returns or reports as may be required by applicable law or pursuant to the rules
and regulations of any securities exchange or other trading system through which
the Exchangeable Shares are traded. In connection therewith, the Trustee may
obtain the advice and assistance of such experts or advisors as the Trustee
considers necessary or advisable (who may be experts or advisors to Lululemon or
Exchangeco). If requested by the Trustee, Lululemon or Exchangeco shall retain
qualified experts or advisors for the purpose of providing such tax advice or
assistance.
4.6 Indemnification Prior to Certain Actions by Trustee
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
funding, security or indemnity against the costs, expenses and liabilities which
may be incurred by the Trustee therein or thereby, provided that no Beneficiary
shall be obligated to furnish to the Trustee any such security or indemnity in
connection with the exercise by the Trustee of any of its rights, duties, powers
and authorities with respect to the Exchange Right pursuant to Article 3,
subject to Section 4.15, and with respect to the Automatic Exchange Rights
pursuant to Article 3.
None of the provisions contained in this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security and indemnified as aforesaid.
4.7 Action of Beneficiaries
No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
or indemnity referred to in Section 4.6 and the Trustee shall have failed to act
within a reasonable time thereafter. In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any

14



--------------------------------------------------------------------------------



 



manner whatsoever to affect, disturb or prejudice the rights hereby created by
any such action, or to enforce any right hereunder or the Exchange Rights or the
Automatic Exchange Rights except subject to the conditions and in the manner
herein provided, and that all powers and trusts hereunder shall be exercised and
all proceedings at law shall be instituted, had and maintained by the Trustee,
except only as herein provided, and in any event for the equal benefit of all
Beneficiaries.
4.8 Reliance Upon Declarations
The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions or reports
furnished pursuant to the provisions hereof or required by the Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions or reports
comply with the provisions of Section 4.9, if applicable, and with any other
applicable provisions of this Agreement.
4.9 Evidence and Authority to Trustee
Lululemon and/or Exchangeco shall furnish to the Trustee evidence of compliance
with the conditions provided for in this Agreement relating to any action or
step required or permitted to be taken by Lululemon, and/or Exchangeco or the
Trustee under this Agreement or as a result of any obligation imposed under this
Agreement, including, without limitation, in respect of the Exchange Right or
the Automatic Exchange Rights and the taking of any other action to be taken by
the Trustee at the request of or on the application of Lululemon and/or
Exchangeco promptly if and when:

  (a)   such evidence is required by any other section of this Agreement to be
furnished to the Trustee in accordance with the terms of this Section 4.9; or  
  (b)   the Trustee, in the exercise of its rights, powers, duties and
authorities under this Agreement, gives Lululemon and/or Exchangeco written
notice requiring it to furnish such evidence in relation to any particular
action or obligation specified in such notice.

Such evidence shall consist of an Officer’s Certificate of Lululemon and/or
Exchangeco or a statutory declaration or a certificate made by persons entitled
to sign an Officer’s Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.
Whenever such evidence relates to a matter other than the Exchange Right or the
Automatic Exchange Rights or the taking of any other action to be taken by the
Trustee at the request or on the application of Lululemon and/or Exchangeco, and
except as otherwise specifically provided herein, such evidence may consist of a
report or opinion of any solicitor, attorney, auditor, accountant, appraiser,
valuer, engineer or other expert or any other person whose qualifications give
authority to a statement made by him, provided that if such report or opinion is
furnished by

15



--------------------------------------------------------------------------------



 



a director, officer or employee of Lululemon and/or Exchangeco it shall be in
the form of an Officer’s Certificate or a statutory declaration.
Each statutory declaration, Officer’s Certificate, opinion or report furnished
to the Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the person giving the evidence:

  (c)   declaring that he/she has read and understands the provisions of this
Agreement relating to the condition in question;     (d)   describing the nature
and scope of the examination or investigation upon which he/she based the
statutory declaration, certificate, statement or opinion; and     (e)  
declaring that he/she has made such examination or investigation as he/she
believes is necessary to enable him to make the statements or give the opinions
contained or expressed therein.

4.10 Experts, Advisers and Agents
The Trustee may:

  (a)   in relation to this Agreement act and rely on the opinion or advice of
or information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Trustee or
by Lululemon and/or Exchangeco or otherwise, and may retain or employ such
assistants as may be necessary to the proper discharge of its powers and duties
and determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid; and
    (b)   employ such agents and other assistants as it may reasonably require
for the proper determination and discharge of its powers and duties hereunder,
and may pay reasonable remuneration for all services performed for it (and shall
be entitled to receive reasonable remuneration for all services performed by it)
in the discharge of the trusts hereof and compensation for all disbursements,
costs and expenses made or incurred by it in the discharge of its duties
hereunder and in the management of the Trust.

4.11 Investment of Moneys Held by Trustee
Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Trustee which under the terms of this Agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested and reinvested in the name or under the control of the
Trustee, in trust for Exchangeco, in securities in which, under the laws of the
Province of British Columbia, trustees are authorized to invest trust moneys,
provided that such securities are stated to mature within two years after their
purchase by the Trustee, and the Trustee shall so invest such moneys on the
written direction of Exchangeco. Pending the investment of any moneys as
hereinbefore provided, such moneys may be deposited in the name of the Trustee
in any chartered bank in Canada or, with the consent of

16



--------------------------------------------------------------------------------



 



Exchangeco, in the deposit department of the Trustee or any other loan or trust
company authorized to accept deposits under the laws of Canada or any province
thereof at the rate of interest then current on similar deposits. Any income
earned in respect of the Trust Estate which is not used by the Trustee as
provided in this Agreement shall be accumulated by the Trustee and added to the
capital of the Trust Estate.
4.12 Trustee Not Required to Give Security
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement.
4.13 Trustee Not Bound to Act on Request
Except as in this Agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of Lululemon
and/or Exchangeco or of the directors thereof until a duly authenticated copy of
the instrument or resolution containing such direction or request shall have
been delivered to the Trustee, and the Trustee shall be empowered to act upon
any such copy purporting to be authenticated and believed by the Trustee to be
genuine.
4.14 Authority to Carry on Business
The Trustee represents to Lululemon and Exchangeco that at the date of execution
and delivery by it of this Agreement it is authorized to carry on the business
of a trust company in each of the Provinces of Canada but if, notwithstanding
the provisions of this Section 4.14, it ceases to be so authorized to carry on
business, the validity and enforceability of this Agreement and the Exchange
Right and the Automatic Exchange Rights shall not be affected in any manner
whatsoever by reason only of such event but the Trustee shall, within 90 days
after ceasing to be authorized to carry on the business of a trust company in
any Province of Canada, either become so authorized or resign in the manner and
with the effect specified in Article 7.
4.15 Conflicting Claims
If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, the Trustee may elect not to exercise any Exchange Rights or
Automatic Exchange Rights subject to such conflicting claims or demands and, in
so doing, the Trustee shall not be or become liable to any person on account of
such election or its failure or refusal to comply with any such conflicting
claims or demands. The Trustee shall be entitled to continue to refrain from
acting and to refuse to act until:

  (a)   the rights of all adverse claimants with respect to the Exchange Right
or Automatic Exchange Rights subject to such conflicting claims or demands have
been adjudicated by a final judgment of a court of competent jurisdiction; or

17



--------------------------------------------------------------------------------



 



  (b)   all differences with respect to the Exchange Right or Automatic Exchange
Rights subject to such conflicting claims or demands have been conclusively
settled by a valid written agreement binding on all such adverse claimants, and
the Trustee shall have been furnished with an executed copy of such agreement
certified to be in full force and effect.

If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.
4.16 Acceptance of Trust
The Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.
ARTICLE 5
COMPENSATION
5.1 Fees and Expenses of the Trustee
Lululemon and Exchangeco jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and will reimburse the Trustee for all reasonable expenses (including,
but not limited to, taxes other than taxes based on the net income of the
Trustee, fees paid to legal counsel and other experts and advisors and travel
expenses) and disbursements, including the cost and expense of any suit or
litigation of any character and any proceedings before any governmental agency
reasonably incurred by the Trustee in connection with its duties under this
Agreement; provided that Lululemon and Exchangeco shall have no obligation to
reimburse the Trustee for any expenses or disbursements paid, incurred or
suffered by the Trustee in any suit or litigation in which the Trustee is
determined to have acted in bad faith or with negligence, recklessness or wilful
misconduct.
ARTICLE 6
INDEMNIFICATION AND LIMITATION OF LIABILITY
6.1 Indemnification of the Trustee
Lululemon and Exchangeco jointly and severally agree to indemnify and hold
harmless the Trustee and each of its directors, officers, employees and agents
appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of the
Trustee’s legal counsel) which, without fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of such Indemnified Party, may be paid,
incurred or suffered by the Indemnified Party by reason or as a result of the
Trustee’s acceptance or administration of the Trust, its compliance with its
duties set forth in this Agreement, or any written or oral instruction delivered
to the Trustee by Lululemon or Exchangeco pursuant hereto.

18



--------------------------------------------------------------------------------



 



In no case shall Lululemon or Exchangeco be liable under this indemnity for any
claim against any of the Indemnified Parties unless Lululemon and Exchangeco
shall be notified by the Trustee of the written assertion of a claim or of any
action commenced against the Indemnified Parties, promptly after any of the
Indemnified Parties shall have received any such written assertion of a claim or
shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim. Subject to clause
(ii) below, Lululemon and Exchangeco shall be entitled to participate at their
own expense in the defence and, if Lululemon and Exchangeco so elect at any time
after receipt of such notice, any of them may assume the defence of any suit
brought to enforce any such claim. The Trustee shall have the right to employ
separate counsel in any such suit and participate in the defence thereof, but
the fees and expenses of such counsel shall be at the expense of the Trustee
unless: (i) the employment of such counsel has been authorized by Lululemon or
Exchangeco; or (ii) the named parties to any such suit include both the Trustee
and Lululemon or Exchangeco and the Trustee shall have been advised by counsel
acceptable to Lululemon or Exchangeco that there may be one or more legal
defences available to the Trustee that are different from or in addition to
those available to Lululemon or Exchangeco and that, in the judgment of such
counsel, would present a conflict of interest were a joint representation to be
undertaken (in which case Lululemon and Exchangeco shall not have the right to
assume the defence of such suit on behalf of the Trustee but shall be liable to
pay the reasonable fees and expenses of counsel for the Trustee). This indemnity
shall survive the termination of this Agreement and the resignation or removal
of the Trustee.
6.2 Limitation of Liability
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this Agreement, except to the extent that
such loss is attributable to the fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of the Trustee.
ARTICLE 7
CHANGE OF TRUSTEE
7.1 Resignation
The Trustee, or any Trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Lululemon and Exchangeco specifying
the date on which it desires to resign, provided that such notice shall not be
given less than sixty (60) days before such desired resignation date unless
Lululemon and Exchangeco otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee. Upon receiving such notice of resignation, Lululemon and Exchangeco
shall promptly appoint a successor trustee, which shall be a corporation
organized and existing under the laws of Canada and authorized to carry on the
business of a trust company in all provinces of Canada, by written instrument in
duplicate, one copy of which shall be delivered to the resigning trustee and one
copy to the successor trustee. Failing the appointment and acceptance of a
successor trustee, a successor trustee may be appointed by order of a court of
competent jurisdiction upon application of one or more of the parties to this
Agreement. If the retiring trustee is the party initiating an application for
the appointment of a successor trustee by order of a court of competent
jurisdiction, Lululemon and

19



--------------------------------------------------------------------------------



 



Exchangeco shall be jointly and severally liable to reimburse the retiring
trustee for its legal costs and expenses in connection with same.
7.2 Removal
The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by Lululemon and Exchangeco, in duplicate,
one copy of which shall be delivered to the trustee so removed and one copy to
the successor trustee.
7.3 Successor Trustee
Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Lululemon and Exchangeco and to its predecessor
trustee an instrument accepting such appointment. Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement. However, on the written request of Lululemon and Exchangeco or of the
successor trustee, the trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of this Agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act. Upon the request of any such successor trustee,
Lululemon and Exchangeco and such predecessor trustee shall execute any and all
instruments in writing for more fully and certainly vesting in and confirming to
such successor trustee all such rights and powers.
7.4 Notice of Successor Trustee
Upon acceptance of appointment by a successor trustee as provided herein,
Lululemon and Exchangeco shall cause to be mailed notice of the succession of
such trustee hereunder to each Beneficiary specified in a List. If Lululemon or
Exchangeco shall fail to cause such notice to be mailed within 10 days after
acceptance of appointment by the successor trustee, the successor trustee shall
cause such notice to be mailed at the expense of Lululemon and Exchangeco.
ARTICLE 8
LULULEMON SUCCESSORS
8.1 Certain Requirements in Respect of Combination, etc.
Lululemon shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:

  (a)   such other person or continuing corporation (herein called the
“Lululemon Successor”), by operation of law, becomes, without more, bound by the
terms and provisions of this Agreement or, if not so bound, executes, prior to
or

20



--------------------------------------------------------------------------------



 



      contemporaneously with the consummation of such transaction, a trust
agreement supplemental hereto and such other instruments (if any) as are
satisfactory to the Trustee, acting reasonably, and in the opinion of legal
counsel to the Trustee are reasonably necessary or advisable to evidence the
assumption by the Lululemon Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Lululemon Successor to
pay and deliver or cause to be delivered the same and its agreement to observe
and perform all the covenants and obligations of Lululemon under this Agreement;
and     (b)   such transaction shall, to the satisfaction of the Trustee, acting
reasonably, and in the opinion of legal counsel to the Trustee, be upon such
terms and conditions as substantially to preserve and not to impair in any
material respect any of the rights, duties, powers and authorities of the
Trustee or of the Beneficiaries hereunder.

8.2 Vesting of Powers in Successor
Whenever the conditions of Section 8.1 have been duly observed and performed,
the Trustee, Lululemon Successor and Exchangeco shall, if required by
Section 8.1, execute and deliver the supplemental trust agreement provided for
in Article 9 and thereupon Lululemon Successor shall possess and from time to
time may exercise each and every right and power of Lululemon under this
Agreement in the name of Lululemon or otherwise and any act or proceeding by any
provision of this Agreement required to be done or performed by the board of
directors of Lululemon or any officers of Lululemon may be done and performed
with like force and effect by the directors or officers of such Lululemon
Successor.
8.3 Wholly-Owned Subsidiaries
Subject to section 2.13 of the Support Agreement, nothing herein shall be
construed as preventing the amalgamation or merger of any wholly-owned direct or
indirect subsidiary of Lululemon with or into Lululemon or the winding-up,
liquidation or dissolution of any wholly-owned subsidiary of Lululemon provided
that all of the assets of such subsidiary are transferred to Lululemon or
another wholly-owned direct or indirect subsidiary of Lululemon and any such
transactions are expressly permitted by this Article 8.
ARTICLE 9
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS
9.1 Amendments, Modifications, etc.
This Agreement may not be amended or modified except by an agreement in writing
executed by Lululemon, Exchangeco and the Trustee and approved by the
Beneficiaries in accordance with Section 11.2 of the Exchangeable Share
Provisions.

21



--------------------------------------------------------------------------------



 



9.2 Ministerial Amendments
Notwithstanding the provisions of Section 9.1, the parties to this Agreement may
in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:

  (a)   adding to the covenants of any or all parties hereto for the protection
of the Beneficiaries hereunder provided that the board of directors of each of
Exchangeco and Lululemon shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;     (b)
  making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions which, in
the good faith opinion of the board of directors of each of Lululemon and
Exchangeco and in the opinion of the Trustee, having in mind the best interests
of the Beneficiaries it may be expedient to make, provided that such boards of
directors and the Trustee, acting on the advice of counsel, shall be of the
opinion that such amendments and modifications will not be prejudicial to the
interests of the Beneficiaries; or     (c)   making such changes or corrections
which, on the advice of counsel to Lululemon, Exchangeco and the Trustee, are
required for the purpose of curing or correcting any ambiguity or defect or
inconsistent provision or clerical omission or mistake or manifest error,
provided that the Trustee, acting on the advice of counsel, and the board of
directors of each of Lululemon and Exchangeco shall be of the opinion, acting in
good faith, that such changes or corrections will not be prejudicial to the
rights and interests of the Beneficiaries.

9.3 Meeting to Consider Amendments
Exchangeco, at the request of Lululemon, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the articles of Exchangeco, the
Exchangeable Share Provisions and all applicable laws.
9.4 Changes in Capital of Lululemon and Exchangeco
At all times after the occurrence of any event contemplated pursuant to section
2.7 or 2.8 of the Support Agreement or otherwise, as a result of which the
rights, privileges, restrictions or conditions of either Lululemon Common Shares
or the Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which
Lululemon Common Shares or the Exchangeable Shares or both are so changed and
the parties hereto shall execute and deliver a supplemental trust agreement
giving effect to and evidencing such necessary amendments and modifications.

22



--------------------------------------------------------------------------------



 



9.5 Execution of Supplemental Trust Agreements
No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time, Lululemon
and Exchangeco (when authorized by a resolution of their respective board of
directors) and the Trustee may, subject to the provisions of this Agreement, and
they shall, when so directed by the provisions of this Agreement, execute and
deliver by their proper officers, trust agreements or other instruments
supplemental hereto, which thereafter shall form part hereof, for any one or
more of the following purposes:

  (a)   evidencing the succession of Lululemon Successors and the covenants of
and obligations assumed by each such Lululemon Successor in accordance with the
provisions of Article 8 and the successors of any successor trustee in
accordance with the provisions of Article 7;     (b)   making any additions to,
deletions from or alterations of the provisions of this Agreement or the
Exchange Right or the Automatic Exchange Rights which, in the opinion of the
Trustee, will not be prejudicial to the interests of the Beneficiaries or are,
in the opinion of counsel to the Trustee, necessary or advisable in order to
incorporate, reflect or comply with any legislation the provisions of which
apply to Lululemon, Exchangeco, the Trustee or this Agreement; and     (c)   for
any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of the
Trustee, the rights of the Trustee and Beneficiaries will not be prejudiced
thereby.

ARTICLE 10
TERMINATION
10.1 Term
The Trust created by this Agreement shall continue until the earliest to occur
of the following events:

  (a)   no outstanding Exchangeable Shares are held by a Beneficiary;     (b)  
each of Lululemon and Exchangeco elects in writing to terminate the Trust and
such termination is approved by the Beneficiaries in accordance with
Section 11.2 of the Exchangeable Share Provisions; and     (c)   21 years after
the death of the last survivor of the descendants of His Majesty King George VI
of Canada and the United Kingdom of Great Britain and Northern Ireland living on
the date of the creation of the Trust.

23



--------------------------------------------------------------------------------



 



10.2 Survival of Agreement
This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 5 and Article 6 shall survive
any such termination of this Agreement.
ARTICLE 11
GENERAL
11.1 Notices
All notices, requests, claims, demands, waivers and other communications under
this Agreement shall be in writing and shall be deemed given (a) five Business
Days following sending by registered or certified mail, postage prepaid,
(b) when sent, if sent by facsimile, provided that the facsimile transmission is
promptly confirmed by telephone, (c) when delivered, if delivered personally to
the intended recipient and (d) one Business Day following sending by overnight
delivery via a courier service that is nationally recognized in the U.S. and
Canada and, in each case, addressed to a party at the following address for such
party.
If to Lululemon or Exchangeco, to:
2285 Clark Drive
Vancouver, British Columbia
V5N 3G9
Fax: (604) 847-6124
Attention: Corporate Secretary
with a copy to:
McCarthy Tétrault LLP
1300-777 Dunsmuir Street
Vancouver, British Columbia
V7Y 1K2
Fax: (604) 622-5615
Attention: Richard Balfour

24



--------------------------------------------------------------------------------



 



If to the Trustee, to:
Suite 710, 530-8th Avenue SW
Calgary, Alberta
T2P 3S8
Fax: (403) 267-6598
Attention: Manager, Corporate Trust
or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this
Section 11.1.
11.2 Notice to Beneficiaries
Any and all notices to be given and documents to be sent to any Beneficiaries
may be sent to the address of such Beneficiary shown on the register of holders
of Exchangeable Shares in any manner permitted by the by-laws of Exchangeco from
time to time in force in respect of notice to shareholders and shall be deemed
to be received (if given or sent in such manner) at the time specified in such
by-laws, the provisions of which by-laws shall apply mutatis mutandis to notices
or documents as aforesaid sent to Beneficiaries.
11.3 Interpretation
When a reference is made in this Agreement to an Article or a section, such
reference shall be to an Article or a section of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words ‘include’, ‘includes’ or
‘including’ are used in this Agreement, they shall be deemed to be followed by
the words ‘without limitation’. The terms ‘this Agreement’, ‘hereof’, ‘herein’
and ‘hereunder’ and similar expressions refer to this Agreement and not to any
particular Article, section or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto. Words importing the singular
number only shall include the plural and vice versa. Words importing any gender
shall include all genders. If any date on which any action is required to be
taken under this Agreement is not a Business Day, such action shall be required
to be taken on the next succeeding Business Day.
11.4 Severability
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

25



--------------------------------------------------------------------------------



 



11.5 Counterparts
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties.
11.6 Governing Law
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of British Columbia and the laws of Canada applicable therein,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.
11.7 Assignment
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties hereto without the prior written consent of the
other parties. Any purported assignment without such consent shall be void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.
11.8 Enforcement
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of any provision of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any court of competent jurisdiction in
the Province of British Columbia, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any court
of competent jurisdiction in the Province of British Columbia, in the event any
dispute arises out of this Agreement, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, (c) agrees that it will not bring any action relating to
this Agreement in any court other than any court of competent jurisdiction in
the Province of British Columbia, and (d) waives any right to trial by jury with
respect to any action related to or arising out of this Agreement.
11.9 No Waiver
No provisions of this Agreement shall be deemed waived by any party, unless such
waiver is in writing and signed by the authorized representatives of the person
against whom it is sought to enforce such waiver.

26



--------------------------------------------------------------------------------



 



11.10 Expenses
Except as expressly set forth in this Agreement, all costs and expenses and
third party fees, paid or incurred in connection with this Agreement shall be
paid in accordance with section 11.2 of the Reorganization Agreement.
11.11 Privacy
The parties acknowledge that federal and/or provincial legislation that
addresses the protection of individuals’ personal information (collectively,
“Privacy Laws”) applies to obligations and activities under this Agreement.
Despite any other provision of this Agreement, no party shall take or direct any
action that would contravene, or cause any other party to contravene, applicable
Privacy Laws. Lululemon and Exchangeco shall, prior to transferring or causing
to be transferred personal information to the Trustee, obtain and retain
required consents of the relevant individuals to the collection, use and
disclosure of their personal information, or shall have determined that such
consents either have previously been given and upon which the parties can rely
or are not required under the Privacy Laws. The Trustee shall use commercially
reasonable efforts to ensure that its services hereunder comply with Privacy
Laws. Specifically, the Trustee agrees:

  (a)   to have a designated chief privacy officer;     (b)   to maintain
policies and procedures to protect personal information and to receive and
respond to any privacy complaint or inquiry;     (c)   to use personal
information solely for the purposes of providing the Trustee’s services under or
ancillary to this Agreement and not to use it for any other purpose except with
the consent of or direction from Lululemon, Exchangeco or the individual whose
personal information is involved;     (d)   not to sell or otherwise improperly
disclose personal information to any third party; and     (e)   to employ
administrative, physical and technological safeguards to reasonably secure and
protect personal information against loss, theft, or unauthorized access, use or
modification.

11.12 Trustee Not Bound to Act
The Trustee shall retain the right not to act and shall not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, the Trustee, in its sole judgment, determines that such act might
cause it to be in non-compliance with any applicable anti-money laundering or
anti-terrorist legislation, regulation or guideline. Further, should the
Trustee, in its sole judgment, determine at any time that its acting under this
Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline,
then it shall have the right to resign on 10 days written notice to Lululemon
and Exchangeco, provided that (i) the Trustee’s written notice shall describe
the

27



--------------------------------------------------------------------------------



 



circumstances of such non-compliance; and (ii) if such circumstances are
rectified to the Trustee’s satisfaction within such 10 day period, then such
resignation shall not be effective.
11.13 Third Party Interests
Lululemon and Exchangeco hereby represent to the Trustee that any account to be
opened by, or interest to held by, the Trustee in connection with this
Agreement, for or to the credit of Lululemon or Exchangeco, is not intended to
be used by or on behalf of any third party other than the Beneficiaries, as
expressly provided in this Agreement.
11.14 Further Assurances
From time to time, as and when requested by any party, each party shall execute
and deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions, as such other party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement.
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          LULULEMON ATHLETICA INC.    
 
       
By :
  /s/ John Currie
 
Chief Financial Officer    
 
        LULU CANADIAN HOLDING INC.    
 
       
By :
  /s/ John Currie
 
Chief Financial Officer    
 
        COMPUTERSHARE TRUST COMPANY OF CANADA    
 
       
By :
  /s/ Cristian Couchot    
 
       
 
  Professional, Corporate Trust    
 
       
By :
  /s/ Dan Sander    
 
       
 
  Professional, Corporate Trust    

28